Case: 1:19-cv-01584-BYP Doc #: 24-3 Filed: 02/05/20 1 of 1. PagelD #: 675

T HE Pak CHANDRA LAW BUILDING
“ +. r 1265 W.GTHSTREPE, Suite 400
WLEVELAND, OH 4411513206
203781700 OPEL

21oS7S8 1800 PAX

1 AW FoI R M L-Eoc VW SW CHANDDR ALAW ICOM

PLAINTIFF'S:
i EXHIBIT

 
  
 

 
    

    
  

 
 

January 24, 2020

 
  

Via e-mail to michael@moshea.com

Michael O’Shea
700 West Saint Clair Avenue, Suite ILO
Cleveland, OH 44113

Re: Subpoena to Gary Brack, R.N. in Decosta v. Cuyahoga County, et al., N.D. Ohio Case No.
1:19-cv-1584

Dear Mr. O’Shea:

Following up on my correspondence of January 21, 2020, I apologize for the initial confusion.
Please allow this letter to serve as Mr. Brack’s formal objection to the subpoena under Fed. R. Civ.
P. 45(d)(2).

The duces tecum is overly broad, subjects Mr. Brack to undue burden and expense, and
potentially seeks to invade the attorney-client privilege and attorney work-product protection
including as to trial-preparation materials.

Documents regarding Mr. Brack’s work at the Cuyahoga County Corrections Center are available
from Cuyahoga County and MetroHealth as public records under Ohio Rev. Code § 149.43. Such
records are also available through discovery from one or more parties in the Decosta matter. We
see no substantial need for your client to obtain the requested records from Mr. Brack, whose own
federal lawsuit is stayed while criminal proceedings progress against Kenneth Mills.

Please advise if your client wishes to narrow the scope of the subpoena. Mr. Brack will comply
with an appropriately tailored document subpoena or a subpoena for his deposition testimony at
a mutually convenient date and time.

You can reach me at the number above or on my cell at (216) 225-1018 if you would like to
discuss.

Very truly yours,

 

i
Ashlie Case Sletvold

Ce: Kenneth M. Rock (krock@prosecutor.cuyahogacounty.us)
Marc W. Groedel (mgroedel@reminger.com)

Page 1 of 1
